DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on April 14, 2021, the 1-3, 5, 7-9, 11-12, 14-15, 17-18, and 20 claims are pending for examination.
Claims: 4, 6, 10, 13, 16, 19 (canceled).
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Hector A. Agdeppa (Reg. 58,238) on 05/03/2022.
The application has been amended as follows:
1.	(Currently Amended) A wireless network comprising:
a network controller having one or more wired interfaces to receive network traffic according to a first network protocol;
at least one end device scanning for network access points to establish a wireless interface, wherein the wireless interface will be established between the at least one end device and one of the network access points if the network access point is within a connection range; [[and]] 
the network access points each having wired interfaces to communicate with the network controller and at least a first wireless interface to communicate with wireless stations according to a first wireless protocol and at least a second wireless interface to communicate with the end devices according to a second wireless protocol, wherein the network access points convert traffic according to the first wireless protocol and traffic according to the second wireless protocol to the first network protocol; and
the network access points transmitting the converted traffic to the network controller, wherein the second wireless protocol comprises an IEEE 802.15-compliant personal area network protocol, and wherein channel selection for communication with the network access points according to the second wireless protocol is performed independently for each network access point.
4.	(Canceled).
5.	(Currently Amended) The wireless network of claim [[4]]1 wherein physical layer transport functionality for traffic according to the second wireless protocol is performed according to the first network protocol.
6.	(Canceled).
7.	(Original) The wireless network of claim [[6]]1 wherein non-end device traffic for the plurality of network access points is transmitted according to the first network protocol over one or more wired connections.
8.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 
receive, from a remote end device, a scan request to join a network pursuant to the remote end device scanning for network access points;
transmit, to the remote end device, a response comprising an identification of at least one network within a connection range to the remote end device;
upon receipt of a confirmation from the remote end device, establish a wireless interface with the network, between the remote end device and one network access point of the network access points, comprising the identification chosen by the remote end device;    
receive, via a first wireless interface and according to a first communications protocol, data from the remote end device, the first communications protocol comprising an IEEE 802.15-compliant personal area network protocol; 
receive, via a second wireless interface and according to a second communications protocol, data from a remote client device;
translate at least a portion of the data from the remote end device to a data format according to [[a]] the first network protocol;
transmit, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity;
wherein channel selection for communication with the network access points according to the first communications protocol is performed independently for each network access point.
10.	(Canceled).
11.	(Currently Amended) The non-transitory computer-readable medium of claim [[10]]8 wherein physical layer transport functionality for traffic according to the first wireless protocol is performed according to the first network protocol.
13.	(Canceled). 
14.	(Currently Amended) The non-transitory computer-readable medium of claim [[13]]8 wherein non-end device traffic for the 
15.	(Currently Amended) A method comprising:
receiving, from a remote end device, a scan request to join a network pursuant to the remote end device scanning for network access points;
transmitting, to the remote end device, a response comprising an identification of at least one network within a connection range to the remote end device;
upon receipt of a confirmation from the remote end device, establishing a wireless interface with the network, between the remote end device and one network access point of the network access points, comprising the identification chosen by the remote end device;    
receiving, via a first wireless interface and according to a first communications protocol, data from the remote end device, the first communications protocol comprising an IEEE 802.15-compliant personal area network protocol; 
receiving, via a second wireless interface and according to a second communications protocol, data from a remote client device;
translating at least a portion of the data from the remote end device to a data format according to a first network protocol;
transmitting, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity;
wherein channel selection for communication with the network access points according to the first communications protocol is performed independently for each network access point.
16.	(Canceled).
17.	(Currently Amended) The method of claim [[16]]15 wherein physical layer transport functionality for traffic according to the first wireless protocol is performed according to the first network protocol.
19.	(Canceled).
20.	(Currently Amended) The method of claim [[19]]15 wherein non-end device traffic for the 
Allowable Subject Matter
Claims: 1-3, 5, 7-9, 11-12, 14-15, 17-18, and 20 as amended are allowed.
Reason for allowance
The following is an Examiner’s statement of reasons for allowance:
	As per independent claim 1, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a wireless network comprising- more specifically, the prior art of record was not found to teach the following limitations of: 
the network access points each having wired interfaces to communicate with the network controller and at least a first wireless interface to communicate with wireless stations according to a first wireless protocol and at least a second wireless interface to communicate with the end devices according to a second wireless protocol, wherein the network access points convert traffic according to the first wireless protocol and traffic according to the second wireless protocol to the first network protocol; and
the network access points transmitting the converted traffic to the network controller, wherein the second wireless protocol comprises an IEEE 802.15-compliant personal area network protocol, and wherein channel selection for communication with the network access points according to the second wireless protocol is performed independently for each network access point.
Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 1, are found to be allowable over the prior art of record.
Dependent claims 2-3, 5, and 7 are allowed by virtue of their dependency on allowed independent claim 1.
As per independent claim 8, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to-more specifically, the prior art of record was not found to teach the following limitations of:
receive, via a first wireless interface and according to a first communications protocol, data from the remote end device, the first communications protocol comprising an IEEE 802.15-compliant personal area network protocol; 
receive, via a second wireless interface and according to a second communications protocol, data from a remote client device; translate at least a portion of the data from the remote end device to a data format according to the first network protocol; transmit, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity;
wherein channel selection for communication with the network access points according to the first communications protocol is performed independently for each network access point.
Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 8, are found to be allowable over the prior art of record.
Dependent claims 9, 11-12, and 14 are allowed by virtue of their dependency on allowed independent claim 8.
As per independent claim 15, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a method comprising-more specifically, the prior art of record was not found to teach the following limitations of:
receive, via a first wireless interface and according to a first communications protocol, data from the remote end device, the first communications protocol comprising an IEEE 802.15-compliant personal area network protocol; 
receive, via a second wireless interface and according to a second communications protocol, data from a remote client device; translate at least a portion of the data from the remote end device to a data format according to the first network protocol; transmit, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity;
wherein channel selection for communication with the network access points according to the first communications protocol is performed independently for each network access point.
Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 15, are found to be allowable over the prior art of record.
Dependent claims 17-18, and 20 are allowed by virtue of their dependency on allowed independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443